Opinion issued February 4, 2015.




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00820-CV
                          ———————————
 IN RE GALVESTON COUNTY JUDGE MARK HENRY, GALVESTON
COUNTY COMMISSIONER RYAN DENNARD, GALVESTON COUNTY
       COMMISSIONER JOE GIUSTI, GALVESTON COUNTY
 COMMISSIONER STEPHEN HOLMES AND GALVESTON COUNTY
COMMISSIONER KEN CLARK, IN THEIR OFFICIAL CAPACITIES AS
  THE GALVESTON COUNTY COMMISSIONERS COURT, Relators



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

     Relators have filed a petition for a writ of mandamus, challenging an order

setting aside their action terminating the employment of the Galveston County
Justice Administrator and ordering relators “to cease and desist the process of

attempting to hire a new justice administrator.”1

      We deny the petition. We dismiss all pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.




1
      The underlying proceeding is Ex parte Honorable Mark Henry and Galveston
      County Commissioners Court, in the 56th District Court of Galveston County,
      Texas, the Honorable Lonnie Cox, Administrative District Judge, presiding.
                                          2